Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 19, 2010 has been entered. 
This action is a non-final action on the merits in response to communications filed on 02/19/2021.
Claims 1, 3, 8, 9, 11, 17 and 19 have been amended. Claims 1 – 24 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(b) rejections set forth in the previous office action.
Response to Arguments
Applicant’s remarks have been considered. 
In the remarks Applicant argues that, “One of ordinary skill would appreciate, in light of the specification, that the human mind simply cannot receive GPS data and identify locations of distant mobile devices. The claims are updated to explicitly specify how location data is received.”
	 The abstract idea deals with identifying a geographic zone comprising both pre-defined number of merchant devices and a predefined threshold number of mobile devices for transmitting push notifications. The limitations under the broadest reasonable interpretation covers performance of the limitations in the mind/using a pen and paper (Mental Processes) but for the recitation of generic computer components (e.g. a processor and memory). For example the steps of identifying geographic regions, determining a plurality of mobile devices and classifying the geographic region require analyzing data which involve concepts that can be performed in the human mind or with a pen and paper including observations or evaluations.  Based on the October 2019 SME claims can recite a mental process even if they are claimed as being performed using a computer (see pg. 8). Here, a generic computer is receiving GPS data and analyzing the data (covered in Prong 2). Therefore, the claim does recite a mental process.
	
Applicant argues that, “Furthermore, the claims cannot be properly characterized as certain methods of organizing human activity at least because the claimed features do not recite “fundamental economic principles or practices,” “commercial or legal interactions,” or “managing personal behavior or relationships or interactions between people.””


Applicant argues, “ … that the above-recited combination of additional elements constitute an integration of the alleged abstract ideas into a practical application due to the requirement that the combination of additional elements in the claim apply, rely on, or use the alleged abstract idea in a manner that imposes a meaningful limit on the alleged abstract idea. That is, the “maintaining step” does impose a meaningful limit on the abstract idea (e.g., the identification and classification of a geographic region).” 
Examiner respectfully disagrees. The claims recite the additional elements of a non-transitory computer readable storage medium, a processor, a memory, merchant devices and mobile devices for performing the identifying, receiving, determining, classifying, maintaining and transmitting.  The steps of identifying, determining and classifying all involve analyzing data (e.g. comparing and grouping). Maintaining the classification involves determining that the conditions are still met, basically repeating the monitoring and determining steps. The step of receiving GPS data from a mobile device and transmitting push notification is data gathering activity which is considered extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere 

Applicant argues, “…that as discussed above, the arrangement of all of the claim features provides an improvement to the technology of the claims. The specific method set forth in the claimed invention produces results in a fundamentally different way from any conventional process, and the claim elements tie the method to its technological implementation.”
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of the network system (e.g. processor, memory, non-transitory CRM) are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the steps of receiving GPS data and transmitting push notifications are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processor (or computer readable medium) is anything other than a generic, off-the-shelf computer component (see Spec ¶0133, general purpose computer), and the Symantec, TLI, and OIP Techs. court ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Additionally, there is no support provided directed to how the claims are an improvement to a technology.  For these reasons, there is no inventive concept. The claims are not patent eligible.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites 
identifying, from among a plurality of different geographic regions,  a geographic region comprising a pre-defined number of merchant devices;
receiving,…global positioning service (GPS) data;
determining, in real-time, that the number of the plurality of mobile devices that are located within an area located within at least the geographic region comprising the pre-defined number of merchant devices meets a predefined threshold number of mobile devices;   
classifying, in real-time, the geographic region, comprising both the pre-defined number of merchant devices and comprising the area meeting at least the predefined threshold number of mobile devices required in a particular area;
maintaining …, information indicative of the classification of the geographic region as the zone comprising both the pre-defined number of merchant devices and comprising the area meeting at least the predefined threshold number of mobile devices,…the number of the plurality of mobile devices …;

The limitations under the broadest reasonable interpretation covers performance of the limitations in the mind (Mental Processes) but for the recitation of generic computer components (e.g. a processor and memory). For example identifying a geographic region with a pre-defined number of merchant devices and classifying geographic region can be performed in the human mind by observing/analyzing data. Accordingly, the claim recites an abstract idea of Mental Processes. 
In addition the claim could be seen as Certain Methods of Organizing Human Activity as one is identifying elevated supply and demand in a region related to sales and marketing activities.
Independent Claims 9 and 17 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed to accessing location data, Claim 3 is directed to receiving and identifying wither location data is located within a geographic region and Claim 4 is directed to identifying the number of mobile devices. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions do are not integrated into a practical application. Claim 1 recites receiving, from a plurality of mobile devices, global positioning service (GPS) 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements 
  Further, the steps of receiving GPS data and transmitting push notifications are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The Specification discloses that the computer program instructions may be loaded onto a general purpose computer (see ¶0133). The background does not provide any indication that the processor (or computer readable medium) is anything other than a generic, off-the-shelf computer components, and Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.
Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683